                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
             Plaintiff,                      )
                                             )
vs.                                          ) Case No. 96-00085-04-CR-W-FJG
                                             )
BRYAN E. SHEPPARD,                           )
                                             )
             Defendant.                      )

                                        ORDER

      Currently pending before this Court is Bryan Sheppard’s Motion for Early
Termination of Supervised Release (Doc. # 608).
      On June 12, 1996, Bryan Sheppard along with four other defendants were

indicted on the charge of aiding and abetting an act of arson to property used in

interstate commerce causing death to six Kansas City, Missouri firefighters who had

been dispatched to the fire. Bryan Sheppard and his co-defendants were convicted on

February 26, 1997. On July 2, 1997, Bryan Sheppard was sentenced to a life term of

imprisonment and restitution in the amount of $536,000. On March 3, 2017, the Court

granted Bryan Sheppard’s Motion to Vacate, Set Aside or Correct Sentence in light of

the Supreme Court’s decision in Miller v. Alabama. The Court re-sentenced Sheppard

to a term of 20 years’ imprisonment, followed by supervised release for a term of five

years. Bryan Sheppard began his term of supervised release on March 6, 2017.

      Sheppard states that since his release from prison he has been employed as an

independent contractor, has worked to reintegrate into the community and has not had

a single violation of his supervision. He states that he pays ten percent of each



        Case 4:96-cr-00085-FJG Document 614 Filed 05/25/21 Page 1 of 3
paycheck towards his restitution balance. Sheppard states that the current terms of his

supervision interfere with his ability to work with vendors like Lowe’s and Home Depot,

which he needs to do in order to continue developing construction projects. He states

that the terms of his probation are prohibiting his professional growth by denying him

the ability to build credit.

       The Probation Office filed a Memorandum stating that although the defendant

has made a satisfactory adjustment to supervision, it has not been extraordinary and

there is no compelling reason to grant his motion for early termination. The Government

concurs with the recommendation of the Probation Office.

       The Court has the authority to terminate a term of supervised release any time

after the expiration of one year. The statute states in part:

         The Court may, after considering the factors set forth in section
         3553(a)(1), (a)(2)(B), (a)(2)(C), (a)(2)(D), (a)(4), (a)(5), (a)(6) and (a)(7)-

       (1) terminate a term of supervised release and discharge the defendant
           released at any time after the expiration of one year of supervised
           release, pursuant to the provisions of the Federal Rules of Criminal
           Procedure relating to the modification of probation, if it is satisfied that
           such action is warranted by the conduct of the defendant released and
           the interest of justice.

18 U.S.C. § 3583(e)(1).

       Although it is commendable that defendant is employed and has not violated the

conditions of his release, this is nothing more than what is required and expected. Early

discharge from supervised release is a rarity and is only appropriate to account for new

or unforeseen circumstances that were not initially contemplated. After reviewing the

factors mentioned by the statute and considering the recommendation of the Probation


                                                2




         Case 4:96-cr-00085-FJG Document 614 Filed 05/25/21 Page 2 of 3
Officer, the Court finds that Bryan Sheppard has failed to demonstrate sufficient

reasons for the early termination of his Supervised Release. Accordingly, the Court

hereby DENIES Bryan Sheppard=s Motion for Early Termination of Supervised Release

(Doc. # 608).



Date: May 25, 2021                                     S/ FERNANDO J. GAITAN, JR.
Kansas City, Missouri                                  Fernando J. Gaitan, Jr.
                                                       United States District Judge




                                            3




        Case 4:96-cr-00085-FJG Document 614 Filed 05/25/21 Page 3 of 3
